EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
1. 	(Currently Amended) A method for monitoring and controlling an autonomous vehicle, the method comprising: 
receiving user alighting information for [[an]] the autonomous vehicle; 
identifying whether a destination of the autonomous vehicle from which the user alighted is set
determining an operating mode of a user terminal as being a monitoring mode or a controlling mode based on whether the destination is set; [[and]] 
transmitting a driving state of the autonomous vehicle to the user terminal based on the operating mode being the monitoring mode; and 
transmitting a control signal corresponding to user manipulation received from the user terminal to the autonomous vehicle based on the operating mode being the controlling mode; and
controlling the autonomous vehicle based on the user manipulation in the controlling mode, 
wherein determining the operating mode of the user terminal comprises: 
determining the operating mode of the user terminal as being the monitoring mode based on the destination being set; and 
determining the operating mode of the user terminal as being the controlling mode based on the destination being not set, and 
wherein transmitting the driving state of the autonomous vehicle to the user terminal comprises: 
identifying an angle between the user terminal and the ground through a gyro sensor in the user terminal; 
transmitting a map, on which the driving state of the autonomous vehicle is displayed, to the user terminal based on the identified angle being less than a preset angle; and 
transmitting augmented data, which display the driving state of the autonomous vehicle in an image recorded by the user terminal, to the user terminal based on the identified angle being greater than or equal to the preset angle.

2. 	(Currently Amended) The method of claim 1, wherein the autonomous vehicle generates the user alighting information based on results of sensing a user using a user detection sensor, and 
the user alighting information for [[an]] the autonomous vehicle comprises receiving the user alighting information from the autonomous vehicle.
  
based on user manipulation [[input]] inputted by a user,
the user alighting information for [[an]] the autonomous vehicle comprises receiving the user alighting information from the user terminal.
  
4. 	(Currently Amended) The method of claim 1, wherein the destination is set for the autonomous vehicle comprises receiving destination information set by a user through a human machine interface (HMI) in the autonomous vehicle, and identifying whether the destination is set based on the received destination information.
  
5. 	(Currently Amended) The method of claim 1, wherein the destination is set for the autonomous vehicle comprises receiving destination information set by a user through an autonomous driving application installed in the user terminal, and identifying whether the destination is set based on the received destination information.

6 - 7. 	(Canceled)

8. 	(Currently Amended) The method of claim 1, wherein the driving state of the autonomous vehicle to the user terminal comprises transmitting at least one of a location, a driving path, an external image, [[and]] or driving information of the autonomous vehicle.

9. 	(Currently Amended) The method of claim 8, wherein the driving state of the autonomous vehicle to the user terminal further comprises transmitting augmented data corresponding to [[a]] the driving state of the autonomous vehicle to the user terminal, 
wherein the augmented data are expressed as an augmented image showing [[a]] the driving state of the autonomous vehicle in an external image recorded by the autonomous vehicle and displayed on the user terminal.

10. 	(Currently Amended) The method of claim 8, wherein the driving state of the autonomous vehicle to the user terminal further comprises transmitting augmented data corresponding to [[a]] the driving state of the autonomous vehicle to the user terminal, 
wherein the augmented data are expressed as an augmented image showing [[a]] the driving state of the autonomous vehicle in [[an]] the image recorded by the user terminal and displayed on the user terminal.
  
11. 	(Currently Amended) The method of claim 1, wherein transmitting [[a]] the control signal corresponding to the user manipulation comprises: 
transmitting an external image recorded by a camera module in the autonomous vehicle to the user terminal; 
receiving the user manipulation through the user terminal on which the external image is displayed; and 
transmitting a control signal corresponding to the received user manipulation to the autonomous vehicle.

12 - 13. 	(Canceled)
  
14. 	(Currently Amended) The method of claim 1, further comprising converting the operating mode from the monitoring mode to the controlling 6 Attorney Docket No. 3120-3025mode [[when]] based on driving event-occurrence information [[is]] being received from the autonomous vehicle.

15. 	(Currently Amended) The method of claim 1, further comprising converting the operating mode from the monitoring mode to the controlling mode [[when]] based on a rate of change in speeds of the autonomous vehicle exceeding a preset value.

16. 	(Currently Amended) The method of claim 1, further comprising converting the operating mode from the monitoring mode to the controlling mode [[when the]] based on a location of the autonomous vehicle [[is]] being the same during a preset period.

These claims have been renumbered claims 1 through 12.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Renumbered claims 1 through 12 have been allowed over the prior art.
Regarding claim 1, the claim recites added amended limitations from cancelled claims 6-7 and 12-13 as follows:

“determining the operating mode of the user terminal as being the monitoring mode based on the destination being set; and 
determining the operating mode of the user terminal as being the controlling mode based on the destination being not set,”

and

“identifying an angle between the user terminal and the ground through a gyro sensor in the user terminal; 
transmitting a map, on which the driving state of the autonomous vehicle is displayed, to the user terminal based on the identified angle being less than a preset angle; and 
transmitting augmented data, which display the driving state of the autonomous vehicle in an image recorded by the user terminal, to the user terminal based on the identified angle being greater than or equal to the preset angle.”

Furthermore, regarding claim 1, the claim recites added amended limitations:

“controlling the autonomous vehicle based on the user manipulation in the controlling mode,”

The examiner is allowing the claims as neither Arakawa (U.S. Pub. No. 2019/0079518 A1), Park (EP 3121084 A2), Matsunobu (U.S. Pub. No. 2019/0164332 A1), nor James (AU 2006306522 A1) recite the limitation of identifying an angle specifically between the user terminal and the ground through a gyro sensor in the user terminal. Furthermore, the claim requires that a map is transmitted to the user terminal based on the identified angle being less than a preset angle and augmented data is transmitted to the user terminal based on the identified angle being greater than or equal to the preset angle, which neither prior art reference mentions.  This limitation is neither an obvious variation of these prior art references.

Furthermore, the examiner is allowing the claims as the addition of the controlling function, more specifically controlling the autonomous vehicle based on the user manipulation in the controlling mode, overcomes 35 U.S.C. 101 issues regarding claim 1. 

Finally, the examiner does believe that the prior art references do teach some parts of the mentioned limitations such as:

determining the operating mode of the user terminal as being the monitoring mode based on the destination being set; and determining the operating mode of the user terminal as being the controlling mode based on the destination being not set,, (“A first aspect of the present disclosure is an autonomous driving vehicle that provides the driverless transportation service to a user. The autonomous driving vehicle includes a user detection monitoring device configured to detect the user who got out of the autonomous driving vehicle after the autonomous driving vehicle stopped at a destination as an alighted user and configured to monitor the alighted user and a start control device configured to maintain a stopped state of the autonomous driving vehicle after the alighted user was detected until a start condition is satisfied and configured to permit a start of the autonomous driving vehicle when the start condition is satisfied. The start condition is one of a condition indicating that the alighted user at least moves out of a movement determination area around the autonomous driving vehicle and a condition indicating that the alighted user is present in the movement determination area but remains at the same position for a certain period of time or longer. With the configuration described above, the autonomous driving vehicle will not start moving unconditionally after the user gets out of the autonomous driving vehicle. To reduce contact with the alighted user, the start condition that takes into consideration the position and movement of the alighted user is applied to the start of the autonomous driving vehicle. Until the start condition is satisfied, the start is prohibited and the autonomous driving vehicle maintains the stopped state. When the start condition is satisfied, the start of the autonomous driving vehicle is permitted.” (Arakawa: Summary – 8th-9th paragraphs) Examiner Note: The limitation mentioned above can be broadly interpreted as when the user is controlling the autonomous vehicle via the mobile device, the terminal is in a controlling mode and after a destination/waypoint is set by the user for the vehicle to autonomously traveled, during the time that the vehicle is performing that tasks, the mobile device is in a monitoring mode, where the user is informed of the status of the vehicle.) 

Nevertheless, the examiner is allowing the limitations of claim 1 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667